

116 S3219 IS: Respect Graduate Student Workers Act
U.S. Senate
2020-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3219IN THE SENATE OF THE UNITED STATESJanuary 21, 2020Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo ensure full labor protections for graduate student workers, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Respect Graduate Student Workers Act. 2.Sense of CongressIt is the sense of Congress that, pursuant to the definition of employee in section 2 of the National Labor Relations Act (29 U.S.C. 152)—
 (1)graduate student workers at colleges and universities are employees and should be granted every right and responsibility conferred to them under such Act; and
 (2)graduate student workers should not be excluded from the definition of employee on the basis of an educational relationship with an employer. 3.Prohibition on certain rulemakingThe National Labor Relations Board shall not finalize or take any action to implement, administer, or enforce the proposed rule entitled Jurisdiction-Nonemployee Status of University and College Students Working in Connection With Their Studies, as published in the Federal Register on September 23, 2019 (84 Fed. Reg. 49691), or promulgate, implement, administer, or enforce any similar rule.